Citation Nr: 1705497	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to June 1969, which included service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2012, the Veteran testified before a Veterans Law Judge with regard to his claim for an increased rating for his service-connected posttraumatic stress disorder (PTSD).  A transcript of the hearing has been associated with the Veteran's record.  

In February 2014, the Board denied a disability rating greater than 50 percent for the service-connected PTSD and also remanded the issue of entitlement to TDIU for further development.  In June 2015, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's February 2015 denial of a disability evaluation greater than 50 percent for the Veteran's service-connected PTSD.  

In September 2014, the Veteran's representative requested a videoconference hearing, purportedly for his TDIU claim.  In March 2016, however, the Veteran stated that he did not want another hearing.  As such, the Board may proceed with further appellate review of the TDIU issue, the only claim remaining on appeal.

For the reasons set forth below, the appeal of the Veteran's TDIU claim is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran is service connected for PTSD rated 50 percent disabling and thus he does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

In the February 2014 remand, the Board noted that in December 2012 the Veteran testified that he was unable to work due to his service-connected PTSD and remanded the issue in part for the RO to adjudicate entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  In a Supplemental Statement of the Case (SSOC) dated in August 2014, the RO determined that the evidence was not sufficient to warrant extra-schedular consideration, noting that in March 2014 the Veteran was asked to complete VA Form 21-8940, Veteran's Claim for Individual Unemployability, which he failed to submit.  The RO concluded that, as the Veteran did not submit evidence which may have supported his TDIU claim, to include VA Form 21-8940, the claim was being denied.

As noted in the preceding Introduction, the Veteran's TDIU claim is derived from his claim for an initial rating higher than 50 percent for PTSD, which the Board denied in the February 2014 decision and the Court affirmed in a June 2015 memorandum decision.  As stated by the Board in the February 2014 remand, in December 2012, the Veteran testified that he could not work due to his service-connected PTSD, implicitly raising a claim of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in which the Court explained that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  

Current VA regulations require that all claims filed on or after March 24, 2015 be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 38 C.F.R § 3.155(d) (2016); 79 Fed. Reg. 57660 (Sept. 25, 2014).  However, in the instant case the Veteran's TDIU claim was both raised by the record prior to March 24, 2015 and arose pursuant to Rice.  Thus, the development of the Veteran's TDIU claim may proceed without the receipt of a separate TDIU claim on VA Form 21-8940.

Further, the evidence of record shows that the Veteran's service-connected PTSD interfered with his ability to work.  The Veteran contends that his service-connected PTSD impedes his ability to obtain and retain gainful employment, including, but not limited to, his disorientation to both time and place, which are factors that are inherently necessary for physical or sedentary occupations.  See December 2016 Brief.  Evidence throughout the appeal period shows that the Veteran's service-connected PTSD prevents him from being gainfully employed due to anxiety, concentration problems, and difficulty being around people.  See, e.g., November 2005 VA treatment record, November 2006 VA examination, January 2012 VA examination, and December 2012 Board hearing transcript.

VA's policy is to grant TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b). The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2013).

The Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, refer the case to VA's Director of Compensation Service for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).  

3. When the development requested has been completed, readjudicate the issue of entitlement to TDIU on an extraschedular basis.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

